Name: 2002/947/EC: Commission Decision of 2 December 2002 amending Decision 93/467/EEC authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America (notified under document number C(2002) 4761)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  European Union law;  agricultural activity;  international trade;  wood industry
 Date Published: 2002-12-05

 Avis juridique important|32002D09472002/947/EC: Commission Decision of 2 December 2002 amending Decision 93/467/EEC authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America (notified under document number C(2002) 4761) Official Journal L 328 , 05/12/2002 P. 0019 - 0020Commission Decisionof 2 December 2002amending Decision 93/467/EEC authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America(notified under document number C(2002) 4761)(2002/947/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2002/36/EC(2), and in particular Article 15(1) thereof,Having regard to the request made by Germany,Whereas:(1) Pursuant to the provisions of Directive 2000/29/EC, oak (Quercus L.) logs with bark attached, originating in North American countries, may not, in principle, be introduced into the Community because of the risk of introducing Ceratocystis fagacearum (Bretz) Hunt., the cause of oak wilt.(2) Commission Decision 93/467/EEC(3), as last amended by Decision 2000/780/EC(4), authorises derogations for oak (Quercus L.) logs with bark attached originating in Canada and the United States of America provided that special conditions are satisfied.(3) The authorisation provided for in the Decision expires on 31 December 2002.(4) The circumstances justifying the authorisation still obtain.(5) The authorisation should therefore be extended for a further limited period, without prejudice to Commission Decision 2002/757/EC of 19 September 2002 on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in 't Veld sp. nov.(5).(6) Decision 93/467/EEC should therefore be amended accordingly.(7) The Commission will request Canada and the United States of America to supply the technical information necessary to continue monitoring the functioning of the protective measures required under the technical conditions.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Decision 93/467/EEC is amended as follows:1. in Article 3, "31 December 2002" is replaced by "31 December 2004";2. in Annex I, part 7, "2000/780/EC" is replaced by "93/467/EEC, as amended by Decision 2002/947/EC".Article 2This Decision is addressed to the Member States.Done at Brussels, 2 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 116, 3.5.2002, p. 16.(3) OJ L 217, 27.8.1993, p. 49.(4) OJ L 309, 9.12.2000, p. 35.(5) OJ L 252, 20.9.2002, p. 37.